Cox, J.
This was a proceeding by appellant to construct a sanitary sewer in certain of its streets, under the provisions of the act of May 15, 1901 (Acts 1901 p. 534, §§3623a-*83623h Burns 1901). On appeal to the circuit court from the assessments as finally confirmed and made by the common council, assessments against the property of the various appellees were modified and reduced. Prom the judgment of the circuit court this appeal is prosecuted by the city.

1.

The transcript is in inextricable confusion and contains admitted mistakes. The state of the transcript, we feel, should have required additional care on the part of counsel for appellant in making the brief for the city as intelligible a showing of harmful error in the proceedings below as could be made. The fifth clause of Rule 22 of this court provides that after a concise statement of so much of the record as fully presents every error and exception relied on, the brief of appellant “shall contain under a separate heading of each error relied on, separately, numbered propositions or points, stated concisely, and without argument or elaboration. The brief for appellant presents a signal failure to comply with this provision of the rule, and without light and direction from appellant we decline to enter the maze presented by an assignment of errors presenting twenty-seven specifications.
Judgment affirmed.
Note. — Reported in 103 N. E. 705. See also 2 Cyc. 1014.